HANEY, Circuit Judge.
The facts are the same as in Perata v. Commissioner (C.C.A.) 89 F.(2d) 550, except as follows:
(1) Petitioner contributed $195,000 to the syndicate and had a .1020208 per cent, interest therein.
(2) On December 20, 1928, petitioner’s distribution from the syndicate manager was $68,250.
(3) Respondent determined that petitioner’s share of the income of the syndicate for 1928 was $72,855.21, and the deficiency of tax was the sum of $25,963.55.
The Board found the deficiency to be $25,963.55.
The case is controlled by what we said in Perata v. Commissioner, this day decided. In accordance therewith, the order is reversed.